 



Exhibit 10.2
July 31, 2007
COMPENSATION AND HUMAN RESOURCES COMMITTEE POLICY
ON COMPANY AIRCRAFT
     The Compensation and Human Resources Committee (“CHRC”) of the Board of
Directors of Nortel Networks Corporation (“Nortel”) and Nortel Networks Limited
(collectively with Nortel and its direct and indirect subsidiaries, the
“Company”) provides the use of any aircraft leased by the Company (“Company
aircraft”) to the President and Chief Executive Officer (“CEO”) and, at the
discretion of the CEO, or his or her designee, to other employees on a limited
basis. Transportation on Company aircraft is provided primarily for the safe and
efficient travel of the CEO and his or her senior management team.
     Eligibility and Authorization — The CEO is authorized to use the Company
aircraft for any business travel, travel for commuting purposes and limited
personal travel to be approved by the Chairman of the CHRC. Family members and
other guests can accompany the CEO and/or employees on a given flight provided
there is sufficient space on the Company aircraft and there is a de minimis
incremental cost to the Company. The CEO, or his or her designee, must approve
in writing all employee, employees’ family member(s) or guest travel on the
Company aircraft. In approving such travel, the use of the Company aircraft for
safe and efficient business travel shall prevail.
     Governance — All use of Company aircraft will be documented and the
Vice-President, Global Compensation and Benefits, or his or her designee, shall
track the Company’s aircraft usage, including the details on aircraft usage as
confirmed by each executive and the associated costs. Annually, this information
will be reported to the CHRC for their review.
     Reporting and Tax Treatment — All use of the Company aircraft will be
disclosed in accordance with applicable securities laws as required. Taxable
benefits that arise from travel on the Company aircraft will be calculated and
reported in the employee’s compensation, as required. Taxable benefits related
to travel on the Company aircraft shall only be “grossed up” if required in
accordance with an employment agreement approved by the CHRC, applicable
corporate policy or as approved by the CHRC.

